81580: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29665: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81580


Short Caption:ACCERA GRP. CORP. VS. L/P INS. SERV., INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776628Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Denied


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/14/2020 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAccera Group Corp.Robert A. Nersesian
							(Nersesian & Sankiewicz)
						Thea Marie Sankiewicz
							(Nersesian & Sankiewicz)
						


AppellantPeople's Utility CorporationRobert A. Nersesian
							(Nersesian & Sankiewicz)
						Thea Marie Sankiewicz
							(Nersesian & Sankiewicz)
						


RespondentL/P Insurance Services, Inc.Nick R. Herrick
							(Former)
						
							(Wood, Smith, Henning & Berman LLP/CO)
						Kyle J. Hoyt
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Janice M. Michaels
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/22/2021OpenRehearing PetitionAppellant


12/29/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/04/2020Filing FeeFiling Fee Paid. $250.00 from Nersesian & Sankiewicz.  Check no. 4506. (SC)


08/04/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-28465




08/04/2020Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC)20-28468




08/04/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-28470




08/06/2020Notice of Appeal DocumentsFiled Appellants' Corrected Case Appeal Statement. (SC).20-28980




08/06/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-29041




08/14/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC).20-30068




08/25/2020Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)20-31315




09/09/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to November 4, 2020, at 1:00 PM. (SC)20-33261




11/25/2020Settlement Program ReportFiled ECAR/Other. The Premediation conference call is continued to December 17, 2020, at 2:00 PM. (SC)20-43000




01/04/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-00065




01/07/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-00441




01/12/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/5/20 and 7/7/20.  To Court Reporter: Gina Villani. (SC)21-00967




04/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  April 21, 2021.  (SC)21-09438




04/21/2021MotionFiled Respondent's Motion to Withdraw Counsel Nick R. Herrick. (SC)21-11568




04/21/2021AppendixFiled Joint Appendix. Vol.1. (SC)21-11572




04/21/2021AppendixFiled Joint Appendix. Volume 2. (REJECTED PER NOTICE ISSUED ON 4/22/21.) (SC)21-11573




04/21/2021BriefFiled Appellants' Opening Brief. (SC)21-11586




04/22/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days.21-11593




04/22/2021AppendixFiled Joint Appendix. Vol. 2. (SC)21-11605




05/19/2021MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)21-14352




05/19/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date June 23, 2021. (SC)21-14379




06/23/2021BriefFiled Respondent's Answering Brief. (SC)21-18145




07/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: August 6, 2021. (SC)21-20945




08/06/2021BriefFiled Appellants' Reply Brief on Appeal. (SC)21-22950




08/09/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29665




11/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Petition for Rehearing due:  November 16, 2021.  (SC)21-31264




11/16/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)21-32987




11/16/2021Filing FeeFiling fee paid. E-Payment $150.00 from Robert A. Nersesian. (SC)


11/16/2021MotionFiled Appellants' Motion to Expand and Reopen the Record/Appendix. (SC)21-32989




11/23/2021MotionFiled Respondent L/P Insurance Services, Inc's Limited Opposition in Response to Appellant's Motion to Expand and Reopen the Record/Appendix. (SC)21-33712




11/24/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1 [Appellants' motion to expand and reopen the record is denied.]  JH/LS/MG. (SC)21-33767




12/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' petition for en banc reconsideration due: December 22, 2021. (SC)21-34617





Combined Case View